Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154130                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 154130
                                                                    COA: 317915
                                                                    Wayne CC: 99-005393-FC
  KENDRICK SCOTT,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the May 31, 2016
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether the trial court abused its discretion by declining to grant a new trial
  on grounds of newly discovered evidence, and (2) whether trial counsel rendered
  constitutionally ineffective assistance by failing to interview Charmous Skinner, Jr., or
  call him as a witness at trial.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of People v Johnson (Docket No. 154128), at such future session of the
  Court as both cases are ready for submission. The time allowed for oral argument shall
  be 20 minutes for each side. MCR 7.314(B)(1).

        MCCORMACK, J., not participating because of her prior involvement in this case as
  counsel for a codefendant.

        WILDER, J., not participating because he was on the Court of Appeals panel that
  decided the defendant’s motion for peremptory reversal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2017
           1025
                                                                               Clerk